                                                             SO ORDERED.

                                                             Dated: October 8, 2020


  1

  2
                                                             Eddward P. Ballinger Jr., Bankruptcy Judge
  3                                                          _________________________________

  4

  5

  6

  7
                             UNITED STATES BANKRUPTCY COURT
  8
                                      DISTRICT OF ARIZONA
  9

 10   In re                                          Chapter 13

 11   BYRON MANUEL OBANDO,                           Case No. 2-20-bk-02181 EPB
 12                                                  ORDER SUSTAINING TRUSTEE'S
                                                     OBJECTION TO PROOF OF CLAIM
 13
                                                     OF ARROWHEAD CREDIT UNION
 14
                                          Debtor.    Court Claim Number: 010
 15

 16       The Court, having reviewed the Trustee's Objection to Proof of Claim filed by

 17   ARROWHEAD CREDIT UNION, and there being no response or timely response filed by the
 18
      Claimant, it is
 19
          ORDERED sustaining the Trustee's Objection and Claim Number 010 is disallowed.
 20

 21                           ORDER SIGNED AND DATED ABOVE
 22

 23

 24

 25

 26




Case 2:20-bk-02181-EPB      Doc 36 Filed 10/08/20 Entered 10/08/20 10:36:12             Desc
                            Main Document     Page 1 of 1
